UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00217-REP-1)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Smith, Appellant Pro Se. Stephen Eugene Anthony, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome Smith appeals the district court’s order granting his

motion for a reduction in his sentence based on a retroactive

amendment       to   the     Sentencing     Guidelines     and    imposing     a

proportionate reduction.          On appeal, we confine our review to the

issues raised in the Appellant’s brief.              See 4th Cir. R. 34(b).

Because Smith’s informal brief does not challenge the basis for

the district court’s disposition, Smith has forfeited appellate

review of the court’s order.          Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court     and   argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2